Citation Nr: 0901135	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-30 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for gastritis.

3.  Entitlement to service connection for asthma.  

4.  Entitlement to service connection for allergies, 
diagnosed as allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1989.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2006 by the 
Department of Veterans Affairs (VA) Manila, Philippines, 
Regional Office (RO).

The issues of service connection for gastritis, bronchial 
asthma, and chronic allergic reaction are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Hypertension was not incurred in service and is not causally 
related to service. 


CONCLUSION OF LAW

The criteria for service connection for hypertension have not 
been met.  
38 U.S.C.A. §§ 1110, 1112, 1131 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide.  

In October 2005, the agency of original jurisdiction (AOJ) 
sent a letter to the veteran providing the notice then 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  
Subsequently in March 2006, the AOJ sent a letter providing 
notice of the effective date and disability rating 
regulations, in accord with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Although the March 2006 notice letter 
postdated the initial adjudication, the claim was 
subsequently readjudicated without taint from the prior 
decision and no prejudice is apparent.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of 
fully compliant notification followed by readjudication of 
the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  VA has also done everything reasonably 
possible to assist the veteran with respect to his claim for 
benefits, such as obtaining medical records and providing a 
personal hearing.  Although there is no VA examination with a 
nexus opinion on file, none is required in this case.  Such 
development is to be considered necessary if the information 
and evidence of record does not contain sufficient competent 
medical evidence to decide the claim, but contains competent 
evidence of diagnosed disability or symptoms of disability; 
establishes that the veteran experienced an event, injury or 
disease in service, or has a presumptive disease during the 
pertinent presumptive period; and indicates that the claimed 
disability may be associated with the in-service event, 
injury, or disease, or with another service-connected 
disability.  38 C.F.R. § 3.159(c)(4).  Because not all of 
these conditions have been met with respect to the service 
connection issue decided herein, as will be discussed below, 
a VA examination with nexus opinion is not necessary.  The 
Board does not know of any additional relevant evidence which 
has not been obtained.  

Service Connection

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  To establish service connection for the 
claimed disorder, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Service connection may also be granted for 
chronic disorders, such as hypertension, when manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Hypertension is defined as diastolic blood pressure that is 
predominantly 90 millimeters (mm.) or greater, or systolic 
blood pressure that is predominantly 160 mm. or greater with 
a diastolic blood pressure of less than 90 mm.  To support a 
diagnosis of hypertension, the blood pressure readings must 
be taken two or more times on at least three different days.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1) (2008).

Service medical records, to include the August 1989 
separation examinations, do not report any diagnoses or 
histories of hypertension or elevated blood pressure.  
Additionally, the service medical records do not suggest that 
such a diagnosis would have been warranted.  There are no 
findings of systolic blood pressure of at least 160 mm.  
Furthermore, the predominant diastolic blood pressure is less 
than 90 mm.  The Board notes that the records include 
diastolic readings of 90 mm. in December 1983, November 1984, 
and June and July 1987.  All other records report normal 
diastolic readings, however, and the median (and mean) 
diastolic blood pressure reading is 80 mm.  Post-service 
medical records also generally report normal blood pressure 
readings with no diagnosis of hypertension or elevated blood 
pressure until 2002, when the veteran was diagnosed with 
hypertension.  See October 2002 VA treatment record.  

The Board notes that the veteran has alleged that he believes 
his hypertension began in service and that it resulted from 
high stress in service.  The veteran, as a layperson, is not 
competent to report on the onset or etiology of a medical 
condition, however; rather medical evidence is needed.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  In this 
case, the medical evidence does not contain any medical 
opinions linking the veteran's hypertension to service, and 
as stated above, the service medical records do not indicate 
that hypertension had its onset until approximately 13 years 
after separation from service; consequently, the Board finds 
that service connection for hypertension must be denied.  


ORDER

Service connection for hypertension is denied.  


REMAND

Further development is needed on the claims of service 
connection for asthma and allergies.  Initially, the Board 
notes that the veteran was not provided with notice for the 
claim of service connection for allergies.  This must be 
done.  Additionally, based on the evidence of in-service 
treatment for nasal and bronchial symptoms and post-service 
diagnoses of asthma and allergic rhinitis in 1998, the Board 
finds that a VA examination should be conducted and an 
opinion obtained to determine if asthma and/or allergies were 
incurred in service or are causally related to service.  
See 38 U.S.C.A. § 5103A(d).  

Further development is also needed on the claim of service 
connection for gastritis.  Service medical records report 
multiple complaints of upset stomach, and a March 1989 
service examination record reports that the veteran's stool 
was guaiac positive.  A clinical follow-up record notes that 
the veteran denied a past history of melena, hematochezia, 
and bright red blood per rectum as well as changes in bowel 
habits.  The veteran reported that he did have a long history 
of abdominal bubbling with exertion, however.  After 
examination, the examiner diagnosed the veteran with a heme 
positive stool of questionable etiology.  The veteran was 
diagnosed with gastritis in 2004.  Based on in-service 
complaints of upset stomach and the positive finding of 
guaiac, the Board finds that a VA examination should be 
conducted and an opinion obtained to determine if the 
gastritis had its onset in service.  
 
Accordingly, the case is REMANDED for the following action:

1. The AMC should review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied, 
particularly for the claim of service 
connection for chronic allergic reaction.  

2.  The AMC should schedule the veteran 
for a VA examination to determine the 
nature and etiology of the veteran's 
asthma and allergic rhinitis.  An examiner 
is requested to state whether it is at 
least as likely as not (i.e. to at least a 
50-50 degree of probability) that asthma 
and/or allergic rhinitis began in service 
or is causally related to service.  All 
testing deemed necessary by the examiner 
should be performed and the results 
reported in detail.  The claims folder 
must be available for review by the 
examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

3.  The AMC should schedule the veteran 
for a VA examination to determine the 
nature and etiology of the veteran's 
gastritis.  An examiner is requested to 
state whether it is at least as likely as 
not that chronic gastritis began in 
service or is causally related to service.  
A rationale should be provided, and the 
examiner is requested to discuss the in-
service finding of guaiac when explaining 
his opinion.  All testing deemed necessary 
by the examiner should be performed and 
the results reported in detail.  The 
claims folder must be available for review 
by the examiner in conjunction with the 
examination and this fact should be 
acknowledged in the report.

4.  Thereafter, the AMC should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


